Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office is in response to the request for continued examination filed December 15, 2020.
Claims 1, 4-11, and 14-24 are pending.

Allowable Subject Matter
Claims 1, 4-11, and 14-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
An updated search found prior art references Liu et al. (US Publication 20100115426A1), Perry et al. (US Publication 20190060766A1), Allen et al. (US Publication 20180113587A1), Keith et al. (US Publication 20080091692A1), Altberg et al. (US Publication 20080263460A1), and Nam et al. (US Publication 20160125635A1) which generally teach updating virtual characters and virtual content by monitoring a devices. However, none of the prior art of record disclose “monitoring two or more of internet browsing and search history, a phone call history, and video viewing history”, “updating virtual content and virtual characters based on the monitoring and user interaction with individual virtual characters, such that the first virtual character is updated based on the first user interaction and the first device monitoring”, and “providing a second device presentation including the first virtual character, wherein the audio communication is based on the first user interaction and the first device monitoring, such that the audio communication refers directly to the first user interaction and the first device monitoring” as recited in independent claims 1 and 11. Accordingly, independent claims 1 and 11 along with respective dependent claims 4-10 and 14-24 are allowed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.